Curia, per

Butler, J.
A principal on a note occupies a double position, involving two liabilities. He is responsible to the party with whom he makes the contract, and, also, to his surety, who may have paid the money for him. If the surety had paid the money voluntarily when due, — as constantly occurs in commercial cities — it is conceded that he would then have his action. When the same payment is enforced by law, he cannot surely hold a worse position, nor the principal a better. To the suggestion that the surety might have resisted . and defeated the recovery, he may reply that he was a stranger to the consideration of the note, and was privy to nothing more than the terms of an absolute obligation which he bound himself to make good if not punctually fulfilled. But if he had been made privy to his principal’s defence, then he might have lost his right to redress.
Defendant’s motion dismissed;
the whole court concurring.